EXHIBIT 10.32

 

Notice of Grant of Stock Appreciation Rights and Award Agreement  

SVB FINANCIAL GROUP

ID: 94-2875288

3003 Tasman Drive

Santa Clara, CA 95054

 

Name

Address

City, State, Zip

 

Grant Number:

Plan: 2006 Equity Incentive Plan

ID:

 

 

Grant Agreement: Participant Name:      Employee ID:      Grant Number:     
Number of Shares Granted:      Date of Grant:      Exercise Price per Share:   
  Total Exercise Price:      Expiration Date:      Vesting Schedule:          
Vesting Date    Shares                                             

Effective on the Date of Grant listed above, you have been granted a Stock
Appreciation Right covering Shares of SVB Financial Group (the “Company”) at the
Total Exercise Price listed in the Grant Agreement above (the “SAR”). Shares in
each period will become fully vested on the dates shown in the Vesting Schedule,
subject to the Participant continuing to be a Service Provider through each such
date.

This Stock Appreciation Right will be exercisable for [three (3) months] after
Participant ceases to be a Service Provider, unless such termination is due to
Participant’s death or Disability, in which case this Stock Appreciation Right
will be exercisable for [one (1) year] after Participant ceases to be Service
Provider. Notwithstanding the foregoing, in no event may this Stock Appreciation
Right be exercised after the Expiration Date as provided above.

 

 

By your acceptance and the Company’s signature below, you and the Company agree
that this Stock Appreciation Right is granted under and governed by the terms
and conditions of the Company’s 2006 Equity Incentive Plan and the Award
Agreement, all of which are attached and made a part of this document.

 

 

 

 

    

 

SVB Financial Group      Date

 

    

 

Participant Name      Date



--------------------------------------------------------------------------------

STOCK APPRECIATION RIGHT AWARD AGREEMENT

SVB Financial Group (the “Company”), pursuant to its 2006 Equity Incentive Plan
(the “Plan”), has granted to Participant a Stock Appreciation Right (“SAR”)
covering shares of the Common Stock of the Company (“Shares”).

The grant hereunder is in connection with and in furtherance of the Company’s
compensatory benefit plan for participation of the Company’s Service
Providers. Defined terms not explicitly defined in this Award Agreement shall
have the same definitions as in the Plan or in the Notice of Grant of Stock
Appreciation Rights (“Notice of Grant”), to which this Award Agreement is
attached.

The details of Participant’s SAR are as follows:

1. TOTAL NUMBER OF SHARES SUBJECT TO THIS SAR. The number of Shares subject to
this SAR is set forth in the Notice of Grant.

2. VESTING. Subject to the limitations contained herein, the SAR will vest as
set forth in the Notice of Grant until either (i) Participant ceases to be a
Service Provider for any reason, or (ii) this SAR becomes fully vested.

3. SAR PRICE AND METHOD OF EXERCISE.

(a) Right to Exercise. This SAR is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Award Agreement.

(b) Method of Exercise. This SAR is exercisable by (i) delivery of an exercise
notice, in the form and manner determined by the Administrator, or
(ii) following an electronic or other exercise procedure prescribed by the
Administrator, which in either case shall state the election to exercise the
SAR, the number of Shares in respect of which the SAR is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. Participant
shall provide payment of any applicable tax withholding arising in connection
with such exercise. This SAR shall be deemed to be exercised upon receipt by the
Company of a fully executed exercise notice or completion of such exercise
procedure, as the Administrator may determine in its sole discretion,
accompanied by any applicable tax withholding.

(c) Payment upon Exercise. Upon exercise of all or a specified portion of the
SAR, Participant shall be entitled to receive from the Company an amount in cash
in one lump sum payment determined by multiplying (a) the difference (if any)
obtained by subtracting (i) the Exercise Price Per Share as set forth in the
Notice of Grant from (ii) the Fair Market Value of a Share on the date of
exercise of the SAR, by (b) the number of Shares with respect to which the SAR
is exercised, reduced by any applicable tax withholding and subject to any
limitations the Administrator may impose. Such cash payment shall be made as
soon as practicable, but in no event later than thirty (30) days following the
date of exercise.



--------------------------------------------------------------------------------

No payment shall be made pursuant to the exercise of this SAR unless such
payment complies with Applicable Laws. Assuming such compliance, for income tax
purposes, the payment shall be considered made to Participant on the date the
SAR is exercised with respect to such Exercised Shares.

4. TERM. This SAR may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Award Agreement.

5. TRANSFERABILITY. This SAR may not be transferred in any manner otherwise than
by will or by the laws of descent or distribution and may be exercised during
the lifetime of Participant only by Participant. The terms of the Plan and this
Award Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of Participant.

6. SAR NOT A SERVICE CONTRACT. This SAR is not a guarantee of continued service
and nothing in this SAR shall be deemed to create in any way whatsoever any
obligation on Participant’s part to continue as a Service Provider, or of the
Company to continue Participant’s service as a Service Provider. In addition,
nothing in this SAR shall obligate the Company or any Affiliate, or their
respective stockholders, Board of Directors, officers or employees to continue
any relationship which Participant might have as a Service Provider.

7. TAX AND WITHHOLDING. Participant agrees to make appropriate arrangements with
the Company (or the Parent or Subsidiary employing or retaining Participant) for
the satisfaction of all Federal, state, local and foreign income and employment
tax withholding requirements as well as social security charges applicable to
the vesting of the SAR, the exercise of the SAR or the payment of any amounts
with respect to the SAR. In this regard, Participant authorizes the Company
(and/or the Parent or Subsidiary employing or retaining Participant) to withhold
all applicable taxes legally payable by Participant from Participant’s cash
payment required under this Award Agreement, wages or other cash compensation
paid to Participant by the Company (and/or the Parent or Subsidiary employing or
retaining Participant) in an amount sufficient to cover such tax obligations.
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to make the payment required under this Award Agreement if
such withholding amounts are not delivered at the time of exercise.

Participant understands that he or she may suffer adverse tax consequences as a
result of Participant’s grant, vesting or exercise of this SAR. Participant
represents that he or she will consult with any tax advisors Participant deems
appropriate in connection with the grant, vesting or exercise of this SAR and
that Participant is not relying on the Company for any tax advice.

Under Section 409A of the Internal Revenue Code of 1986, as amended, a SAR that
vests after December 31, 2004 (or that vested on or prior to such date but which
was materially modified after October 3, 2004), that was granted with a per
Share exercise price that is determined by the Internal Revenue Service (the
“IRS”) to be less than the Fair Market Value of a Share on the date of grant (a
“discount SAR”) may be considered “deferred compensation.” A SAR that is a
“discount SAR” may result in (i) income recognition by the Participant prior to
the exercise of the SAR, (ii) an additional 20% federal tax, and (iii) potential
penalty and interest charges. The “discount SAR” may also result in additional
state income, penalty and interest tax to the Participant. Participant

 

2



--------------------------------------------------------------------------------

acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this SAR equals or exceeds the Fair
Market Value of a Share on the date of grant in a later examination. Participant
agrees that if the IRS determines that this SAR was granted with a per Share
exercise price that was less than the Fair Market Value of a Share on the date
of grant, Participant will be solely responsible for Participant’s costs related
to such a determination.

8. GOVERNING PLAN DOCUMENT. This SAR is subject to all the provisions of the
Plan, a copy of which is attached hereto and its provisions are hereby made a
part of this SAR, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
this SAR and those of the Plan, the provisions of the Plan shall control.

9. ELECTRONIC DELIVERY. The Company may, in its sole discretion, decide to
deliver any documents related to this SAR Award under the Plan or future SARs
that may be awarded under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
Electronic execution of this Award Agreement and/or other documents shall have
the same binding effect as a written or hard copy signature and accordingly,
shall bind the Participant and the Company to all of the terms and conditions
set forth in the Plan, this Award Agreement and/or such other documents.

10. AUTHORIZATION TO RELEASE AND TRANSFER NECESSARY PERSONAL INFORMATION. The
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data by and
among, as applicable, the Company and the Subsidiaries for the exclusive purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that the Company and the Subsidiaries may
hold certain personal information about the Participant including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social security number (or any other social or national identification
number), salary, nationality, job title, number of Shares held and the details
of all Awards or any other entitlement to Shares awarded, cancelled, vested,
unvested or outstanding for the purpose of implementing, administering and
managing the Participant’s participation in the Plan (the “Data”). The
Participant understands that the Data may be transferred to the Company or any
of the Subsidiaries, or to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan, including any requisite transfer of such Data to
a broker or other third party assisting with the administration of Awards under
the Plan or with whom Shares acquired pursuant to the vesting of the Awards.
Furthermore, the Participant acknowledges and understands that the transfer of
the Data to the Company or the Subsidiaries, or to any third parties is
necessary for his or her participation in the Plan. The Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage his or her

 

3



--------------------------------------------------------------------------------

participation in the Plan. The Participant understands that he or she may, at
any time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein by contacting his or her local human resources
representative in writing. The Participant further acknowledges that withdrawal
of consent may affect his or her ability to vest in or realize benefits from the
Awards, and his or her ability to participate in the Plan. For more information
on the consequences of refusal to consent or withdrawal of consent, the
Participant understands that he or she may contact his or her local human
resources representative.

11. NOTICES. Any notices provided for in this Award Agreement or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to Participant, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the
address specified below or at such other address as Participant hereafter
designates by written notice to the Company.

 

4